Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C 121:
Claims 1-9 and 37-40, drawn to a method and apparatus for processing data request based on permission, classified in CPC H04L63/102.
Claims 10-16, drawn to a method for data protection with replacement data, classified in CPC G06F21/6218 .

The inventions are independent or distinct because each illustrative embodiment is directed to different methods; Applicant's own disclosure describes such embodiments as different methods.  Each embodiment is believed to be patentably distinct from another where each invention would require a different, non-overlapping search of keywords to reasonably and appropriate search the art.
In addition, these inventions are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention, or a single grouping of patentably indistinct inventions, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim stands as generic.
There is a search and/or examination burden for the patentably distinct inventions as set forth above because at least the following reason(s) apply:  Applicant's own disclosure describes such embodiments as distinct from another.  Each embodiment is believed to be patentably distinct from another where each invention would require a different, non-overlapping search of keywords to reasonably and appropriate search the art.  It would be burdensome to the Examiner to apply keywords for each invention as keywords applicable to a search for one invention would not reasonably encompass the totality of subject matter of another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or grouping of patentably indistinct inventions, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or grouping of patentably indistinct inventions.
Should applicant traverse on the ground that the invention, or groupings of patentably indistinct inventions from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other inventions.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional invention which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C. CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431